Citation Nr: 0006602	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a postoperative 
dislocated right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 10 percent rating 
for a postoperative dislocated right shoulder.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in July 1998 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

During the pendency of this appeal the RO increased the 
disability rating for a postoperative dislocated right 
shoulder to 20 percent.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected postoperative dislocated 
right shoulder is manifested by no more than moderate 
limitation of right shoulder motion, pain upon palpation, 
muscle atrophy and slightly reduced right arm strength, but 
not by guarded or loose right shoulder movement or impaired 
contiguous joint function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative dislocation of the right shoulder have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected postoperative 
dislocation of the right shoulder because the disorder is 
more disabling than contemplated by the current 20 percent 
rating.  He asserts that he has pain, limited range of motion 
and diminished grip strength.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for a postoperative 
dislocated right shoulder in April 1982 at an assigned 
disability rating of 10 percent under Diagnostic Code (DC) 
5203.  The Board affirmed the 10 percent rating in August 
1994.  In December 1997 the RO increased the rating to 20 
percent under the same DC.

Under 38 C.F.R. § 4.71a, DC 5203 (1999), pertaining to 
impairment of the clavicle or scapula, dislocation or 
nonunion with loose movement warrants a 20 percent disability 
rating; nonunion without loose movement or malunion warrants 
a 10 percent disability rating, or, in the alternative, the 
disorder is rated based upon the impaired function of a 
contiguous joint.

A substantial number of medical treatment, evaluation, 
examination and hospitalization records have been associated 
with the claims file since the Board's August 1994 decision 
affirming the 10 percent rating for the veteran's right 
shoulder disorder.  The report of a November 1995 VA 
examination includes the veteran's complaint of right 
shoulder weakness.  Objective findings included full range of 
shoulder motion, a scar over the acromioclavicular area, 
evidence of surgical resection of a portion of the distal 
clavicle and possibly a portion of the acromion, and atrophy 
of the right trapezius muscle resulting in right shoulder 
droop.  Evidence of posttraumatic deformity at the right 
acromioclavicular joint shown in November 1995 VA X-rays 
remained unchanged in X-rays from May 1996, November 1997, 
July 1998 and March 1999.  A report of a November 1997 VA 
examination included the veteran's complaint of daily pain 
for which he had sought physical and chiropractic therapy.  
Objective findings included limitation of motion to 160 
degrees of forward flexion, 120 degrees of abduction and 60 
degrees of external rotation, mild to moderate atrophy of the 
right deltoid and rotator cuff musculature, pain upon 
palpation of the cervical spine and posto-lateral trapezius 
and coracoclavicular joints, a 3 cm anterior shoulder scar at 
the lateral clavicle, and 4/5 extension strength.  The 
diagnosis was daily symptomatic status post right shoulder 
injury sustained in service with recurrent dislocation and 
surgical repair, with muscle atrophy and reduced strength and 
range of motion precluding overhead reach and lifting greater 
than five pounds.  A VA physician who provided a July 1998 
peripheral nerve examination found no evidence of 
neurological deficits resulting from the veteran's service-
connected right shoulder injury.

A report of a March 1999 joints examination is the most 
recent VA examination documented in the claims file.  The 
veteran reported persistent right shoulder pain and stiffness 
partially controlled by medication.  The examining physician 
found diminished capabilities for lifting and carrying and 
for reaching above chest height, a right shoulder scar, range 
of motion of 160 degrees of forward flexion, 160 degrees of 
abduction, 70 degrees of internal rotation and 80 degrees of 
external rotation, full range of elbow, wrist and hand 
motion, mild shoulder crepitus and absence of synovitis, 
specific tenderness or impingement signs.

The veteran testified at his February 1996 RO hearing that he 
experienced loss of right hand grip strength, inability to 
lift heavy weights without feeling as if his shoulder 
separated, right shoulder crepitus and limited range of 
shoulder motion.  He further testified that he had been 
employed at a full time job for nearly seven years but there 
is no testimony on the extent, if any, to which his right 
shoulder disorder affected his work.

In the Board's judgment, a review of the totality of the 
medical evidence fails to demonstrate that the veteran's 
right shoulder disorder warrants a disability rating in 
excess of the current 20 percent, the highest evaluation 
available under DC 5203.  Symptoms associated with this 
disorder have included pain upon palpation, muscle atrophy 
and slightly reduced right arm strength.  Comparison with the 
regulation defining normal range of shoulder motion discloses 
that the veteran's limitation of right shoulder motion is no 
more than moderate.  See 38 C.F.R. § 4.71, Plate 1.  There 
was no showing of guarded or loose right shoulder movement, 
or that the right shoulder disorder impaired the function of 
a contiguous joint or that this disorder impaired the 
veteran's employment.  Neither does the evidence warrant a 
higher evaluation under another DC pertaining to the shoulder 
and arm because there is no showing of ankylosis (DC 5200), 
sufficient limitation of arm motion (DC 5201), or impairment 
of the humerus (DC 5202).

The Board finds that the level of the veteran's objectively 
verified pain is consistent with and contemplated by the 
current, 20 percent evaluation for a right shoulder disorder.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  Furthermore, review of the 
totality of findings of the veteran's latest examinations 
discloses no evidence of functional loss due to pain in 
excess of that already contemplated by the codes.  Therefore, 
consideration of pain as evidence of functional loss does not 
support assignment of higher evaluations.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue here.  In reaching its decision the Board has carefully 
considered the history of the veteran's postoperative 
dislocated right shoulder and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to extra-
schedular evaluation) notwithstanding whether the veteran or 
his representative requested such consideration.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual, with 
factors such as marked interference with employment or 
repeated hospitalization, as to render application of the 
regular schedular standards impractical and warrant extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

